Citation Nr: 1105529	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for neuritis of the left 
arm radial nerve.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to an initial disability rating higher than 10 
percent for degenerative joint disease (DJD/arthritis) of the 
right knee.

4.  Entitlement to an initial compensable disability rating for 
hypertension.

5.  Entitlement to an initial compensable disability rating for 
residuals of a fracture of the right great toe.

6.  Entitlement to an initial compensable disability rating for a 
deviated septum, status post surgery.



7.  Entitlement to a compensable disability rating for hallux 
valgus of the left great toe.

8.  Entitlement to a compensable disability rating for a scar on 
the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1977 
to July 1980, from December 1986 to March 1995, and from February 
1999 until retiring in July 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  Jurisdiction over the claims since has been 
transferred to the RO in Indianapolis, Indiana, and that office 
certified the appeal to the Board.

The October 2007 decision at issue granted the Veteran's claims 
for service connection for right knee DJD, hypertension, a 
fracture of his right great toe and deviated septum, status post 
surgery, and assigned noncompensable (i.e., 0 percent) ratings 
for each of these disabilities retroactively effective from 
August 1, 2007, the day after he retired from the military and 
returned to life as a civilian.  He appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(when a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his disability 
may have been more severe than at others).  In a more recent 
March 2009 decision during the pendency of his appeal, the RO 
increased the initial rating for the Veteran's right knee DJD 
from 0 to 10 percent with the same retroactive effective date of 
August 1, 2007.  He since has continued to appeal, requesting an 
even higher initial rating for this disability.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (A Veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).  

In his April 2009 Substantive Appeal (on VA Form 9), the Veteran 
indicated he wanted a hearing at the RO before a Member (Veterans 
Law Judge) of the Board.  This type of proceeding is often 
referred to as a Travel Board hearing.  However, he also 
indicated on the accompanying Appeal Hearing Options form that he 
wanted a hearing with an Indianapolis RO hearing official.  And 
in compliance with this latter request, he subsequently had a 
hearing at the Indianapolis RO in August 2009 before a local 
Decision Review Officer (DRO).  At the outset of that hearing, 
the presiding DRO acknowledged the Veteran also had requested a 
Travel Board hearing.  However, he then asked the Veteran whether 
he wanted to withdraw his request for a Travel Board hearing, to 
which the Veteran responded "Yes, I do."  See August 2009 DRO 
hearing transcript at pages 1-2.  See also 38 C.F.R. § 20.704(e) 
(2010).  Because, however, there continued to be some confusion 
during ensuing months over whether he still wanted a Travel Board 
hearing, the RO sent him a letter in April 2010 indicating, among 
other things, that if the RO did not hear back from him in 
response to that letter, he would retain his place on the hearing 
docket for a Travel Board hearing, and that this additional 
hearing would be scheduled as promptly as possible.  He also was 
apprised that he 


could have other types of hearings before the Board, either at 
the Board's offices in Washington, DC (Central Office hearing) or 
a video-conference hearing, or that he could still withdraw his 
request for a hearing before the Board entirely.  According to a 
Report of General Information (VA Form 21-0820) dated just three 
days later, so also in April 2010, the RO contacted him regarding 
this request for a Travel Board hearing for further 
clarification.  It was acknowledged that he already had had a 
hearing, though it was unclear exactly what type of hearing he 
had had because the RO's computer system (VACOLS) was down at the 
time and since he was under the mistaken impression that he 
already had had a Travel Board hearing when, in actuality, he 
instead had had a hearing with a local DRO.  He was advised to 
disregard the RO's most recent letter (referring to the April 
2010 letter) unless he received additional correspondence from 
the RO.  A handwritten sticky note attached to this form, dated a 
week later in April 2010, indicates information would be 
requested from his representative (power of attorney (POA) = DAV) 
regarding whether he still wanted to withdraw his request for a 
Travel Board (TB) hearing.

The Veteran's DAV representative later was contacted and given an 
opportunity to submit additional argument in support of the 
claims - namely, a VA Form 646 prior to certification of the 
appeal to the Board, but he did not respond before the November 
2010 deadline.  He also did not request an extension before the 
suspense date.  The RO therefore retrieved the file and certified 
the claims to the Board.  Thus, given the Veteran's documented 
withdrawal of his request for a Travel Board hearing at the 
outset of his DRO hearing, see again 38 C.F.R. § 20.704(e), 
the Board is proceeding with the disposition of his claims.

It further warrants mentioning that the Veteran submitted a 
written request in August 2009 to withdraw his claims for:  (1) 
special monthly compensation (SMC) based on loss of use of a 
creative organ higher than the "k" rate; (2) an initial rating 
higher than 0 percent for erectile dysfunction; (3) a rating 
higher than 10 percent for tinnitus; (4) a rating higher than 0 
percent for bilateral hearing loss; and (5) a compensable rating 
(i.e., a rating higher than 0 percent) for a scar on his 
left wrist as a residual of cyst excision.  So these claims are 
no longer at issue.  38 C.F.R. § 20.204 (2010).

Of the claims that remain, since they require further development 
and consideration, the Board is remanding the claims for service 
connection for left arm neuritis and bilateral pes planus to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
However, the Board is going ahead and deciding all of the other 
remaining claims.


FINDINGS OF FACT

1.  The Veteran has degenerative arthritis in his right knee that 
has been objectively confirmed by X-ray.  But there is no 
limitation of motion of this knee, so full flexion and extension.  
However, the examiner did note the Veteran has lack of endurance 
after repetitive use, albeit, again, with no additional 
limitation of motion.  Although he subjectively complains of pain 
in this knee, the April 2007 VA examiner noted no objective 
indication of pain on motion, especially not limiting flexion or 
extension.  

2.  There also is no objective evidence of recurrent subluxation 
or lateral instability in the right knee.

3.  The Veteran's hypertension is not manifested by diastolic 
pressure of predominantly 100 or more or systolic pressure of 
predominantly 160 or more, and although he requires continuous 
medication for control of this condition, he does not have a 
history of diastolic pressure predominantly 100 or more.

4.  The Veteran's right great toe has not been amputated, and it 
does not cause a moderate associated foot disorder.

5.  The Veteran's left great toe disability does not involve 
resection of the metatarsal head.  There also are no objective 
findings on examination of symptomatology so severe that it is 
equivalent to amputation of this toe.  Indeed, to the contrary, 
the April 2007 VA examiner found no evidence of hallux valgus, 
and in any event this disability does not cause a moderate 
associated foot disorder.

6.  The Veteran's deviated nasal septum does not involve 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.

7.  The April 2007 VA examiner found no evidence of a then-
current or visible scar on the Veteran's left forearm.  And even 
assuming its existence, there is no competent and credible 
indication the scar is deep, causes any associated 
limited motion, is unstable, or measures at least 39 square 
centimeters.  Despite his contentions to the contrary, there is 
no objective evidence this scar is painful or tender on 
examination.  This scar does not cause any associated limitation 
of function of the left forearm.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5257-5263 (2010).

2.  The criteria are not met for an initial compensable rating 
for the hypertension.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.104, DC 7101 (2010).

3.  The criteria are not met for an initial compensable rating 
for the right great toe fracture disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.31, 4.40, 4.45, 4.71a, DCs 
5171, 5199, 5284 (2010).

4.  The criteria are not met for an initial compensable rating 
for the deviated nasal septum disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.97, DC 
6502, 6599 (2010).  

5.  The criteria are not met for a compensable rating for the 
left great toe hallux valgus disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 
4.71a, DCs 5280, 5284 (2010).

6.  The criteria are not met for a compensable rating for the 
left forearm scar.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-
4.7, 4.10; 4.118, DCs 7801-7805 (2008) (prior to October 23, 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2007, so 
prior to initially adjudicating his claims, meaning in the 
preferred sequence.  The letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  

Also keep in mind that the Veteran's claims for right knee DJD, 
hypertension, the right great toe fracture and deviated septum 
arose in the context of him trying to establish his underlying 
entitlement to service connection - since granted.  He is now 
requesting higher initial ratings for these disabilities.  In 
Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 
(2008), the Court held that in cases, as here, where service 
connection has been granted and an initial disability rating and 
effective date assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
initial intended purpose of the notice has been served.  Instead 
of issuing an additional VCAA notice letter in this situation 
concerning a "downstream" issue, such as the rating assigned 
for the disability, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a SOC if the disagreement is not resolved.  
And this has been done; the Veteran has received both an SOC and 
SSOC discussing the downstream disability rating element of these 
claims, citing the applicable statutes and regulations and 
discussing why higher initial ratings were not assigned.  See 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

As the pleading party, the Veteran, not VA, has the evidentiary 
burden of proof for showing there is a VCAA notice error in 
timing or content and, moreover, that it is unduly prejudicial, 
meaning outcome determinative of his claim.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims, which is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

To this end, the RO obtained the Veteran's service treatment 
records (STRs), VA outpatient treatment records, and arranged for 
a VA compensation examination to initially determine the etiology 
of his claimed disabilities (recognizing that it first needed to 
be determined whether they were related to his military service 
to warrant service connection), but also to assess the severity 
of these now service-connected disabilities since his appeal 
concerns whether he is entitled to higher initial ratings for 
them.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2010).  Here, the VA (QTC contractor) compensation 
examination was provided in April 2007 for the Veteran's several 
service-connected disabilities on appeal, including right knee 
DJD, hypertension, right great toe fracture, left great toe 
hallux valgus, deviated septum, and left forearm scar.  Since 
this examination was provided relatively recently, 
another examination to reevaluate the severity of these 
disabilities is not needed.  That is to say, there is sufficient 
evidence, already of record, to fairly decide these claims 
insofar as assessing the severity of these conditions.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  Mere passage of time does not invoke the need for 
another or new examination.  Cf. Palczewski v. Nicholson, 20 
Vet. App. 563 (2007) (discussing this notion in the context of a 
claim for service connection).

The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Higher Initial Ratings for Right 
Knee DJD, Hypertension, Right Great Toe Fracture and Deviated 
Septum

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether they were 
expressly raised, as well as the entire history of the Veteran's 
disability in reaching its decision.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Concerning the Veteran's claims for right knee DJD, hypertension, 
right great toe fracture, and deviated septum, since these claims 
arise from his disagreement with the initial rating assigned 
following a grant of service connection, the Board finds that 
some discussion of the Fenderson case is warranted.  Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as here, 
in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known as 
"staged rating."  Fenderson, 12 Vet. App. 125-126.

Right Knee DJD

The Veteran contends that his right knee disability is more 
severe than has been initially rated.  The Veteran's right knee 
arthritis disability has been initially rated at 10 percent under 
38 C.F.R. § 4.71a, DCs 5260-5010, an analogous rating for 
limitation of flexion of the knee due to traumatic arthritis.  In 
the assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries will generally be represented by the 
number assigned to the residual condition on the basis of which 
the rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, followed by a hyphen, with 
the residual condition listed last.  38 C.F.R. § 4.27.  

DC 5010 provides that traumatic arthritis, when substantiated by 
X-ray findings, is to be evaluated under DC 5003 as degenerative 
or osteoarthritis, which in turn indicates the disability will be 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved - 
which, here, are DC 5260 for limitation of flexion and DC 5261 
for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

According to DC 5003, when the limitation of motion of the 
specific joint or joints involved is noncompensable (i.e., 0 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be combined, 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  Moreover, under DC 
5003, in the absence of limitation of motion, a 10 percent rating 
is warranted where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A higher 
20 percent rating requires X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  For purposes of rating 
disability from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 0 
percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 
50 percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; extension limited to 5 degrees warrants a 0 
percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment - including recurrent 
subluxation or lateral instability, warrants a 10 percent rating 
if resulting in slight disability, a 20 percent rating for 
moderate disability, and a 30 percent rating if it is severe.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or 5010.  Rating personnel must 
consider functional loss and clearly explain the impact of pain 
on the disability.  When an evaluation of a disability is based 
on limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, premature 
or excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or inflammation 
in parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 
24, 1997).  The General Counsel subsequently clarified in 
VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability 
rated under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation of 
motion under DC 5260 or 5261 need not be compensable but must 
at least meet the criteria for a zero-percent rating.  VA's 
General Counsel further explained that, if a Veteran has a 
disability rating under DC 5257 for instability of the knee, a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  This is 
because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings 
may be assigned, as well, for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has 
both a compensable level of limitation of flexion and a 
compensable level of limitation of extension of the same knee, 
the limitations must be rated separately to adequately 
compensate him for functional loss associated with injury to his 
leg and knee.  Id.

In considering the potential applicability of other diagnostic 
codes, the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not applicable 
in this case, as the medical evidence does not show the Veteran 
has the type of impairment contemplated by these other codes.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of DC should be upheld if supported by explanation 
and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (indicating that any change in DC must be specifically 
explained).  For example, the mere fact that he continues to have 
range of motion in his knee, even if less than normal range of 
motion, in turn means that, by definition, his knee is not 
ankylosed.  Ankylosis is the complete immobility and 
consolidation of the joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Indeed, under the remaining DCs that do apply, the probative 
(competent and credible) medical and lay evidence of record also 
does not indicate an initial rating higher than 10 percent is 
warranted.  

At the April 2007 VA examination, the Veteran complained of a 
history of intermittent right knee pain.  The April 2007 VA 
examiner diagnosed the Veteran with "DJD of the right knee 
joint," confirmed by X-rays showing mild joint space narrowing 
in the medial compartment consistent with degenerative arthritis.  
Range of motion testing showed flexion in the right knee to 140 
degrees (i.e., full flexion), with no pain objectively noted by 
the examiner.  Similarly, extension was to 0 degrees (i.e., full 
extension), also with no pain objectively noted by the examiner.  
Similarly, there were no signs of edema, effusion, weakness, 
tenderness, redness, abnormal movement, or guarding of movement.  
And the joint function on the right knee was found to not be 
additionally limited after repetitive use by pain, fatigue, 
weakness and incoordination.  However, the examiner did note that 
the Veteran exhibited lack of endurance as the major functional 
impact following repetitive movement of the right knee, but this 
was not shown to result in any additional limitation of motion.  
Significantly, the examiner found no instability, no episodes of 
subluxation, and no locking episodes.  Stability tests for the 
right knee were within normal limits.

So concerning extension, even considering the Veteran's 
subjective complaints of pain associated with his arthritis, the 
Veteran did not have any resultant limitation of extension during 
this period at issue so as to warrant a compensable rating under 
DC 5261.  Notably, for even the minimum compensable rating of 10 
percent under this diagnostic code, extension must be restricted 
to at least 10 degrees, and it clearly is not according to the VA 
compensation examiner.  Indeed, since the Veteran had completely 
full (i.e., entirely normal) extension to 0 degrees, again, even 
considering his complaints of pain, it is not sufficiently 
limited to warrant even the most minimum 0 percent rating under 
this code, requiring extension limited to 5 degrees.  

Concerning flexion, a higher 20 percent rating for flexion of the 
knee, under DC 5260, requires flexion limited to 30 degrees.  
Here, there is simply no objective clinical evidence to document 
such limitation of flexion in the left knee, even considering the 
Veteran's complaints of pain associated with his arthritis.  
Rather, the Veteran demonstrated no limitation of flexion of his 
left knee (to a full 140 degrees), and in fact, without any 
objective showing of pain on movement.  This does not remotely 
approach the necessary limitation of 30 degrees or less, as 
required for the higher 20 percent rating.  Indeed, since the 
Veteran had completely full (i.e., entirely normal) flexion 
to 140 degrees, again, even considering his complaints of pain, 
it is not sufficiently limited to warrant even the most minimum 0 
percent rating under this code, requiring flexion limited to 60 
degrees.  

Similarly, there are no other medical findings in the VA 
treatment records that otherwise show range of motion findings 
that would warrant a separate compensable rating for limitation 
of extension or limitation of flexion of at least 20 percent.  

Significantly, the RO already appears to have considered his 
subjective complaints of pain and lack of endurance after 
repetitive motion in assigning a minimally compensable, 10 
percent rating for limitation of right knee flexion.  See March 
2009 rating decision.  Indeed, read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  However, there is no basis for increasing the rating 
beyond the minimal compensable level of 10 percent when, as here, 
the pain associated with the arthritis formed the basis of this 
minimum compensable rating because, without this consideration, 
the Veteran does not have the required limitation of motion to 
otherwise warrant this rating.

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain, and DeLuca 
factors of functional loss, reasonably shown to be due to the 
Veteran's arthritis of the knee, are contemplated in the 
currently assigned 10 percent rating.  There is no indication 
that his associated pain causes functional loss greater than that 
contemplated by the 10 percent evaluation now assigned.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  

Moreover, the Veteran is not entitled to a separate rating for 
instability/subluxation under DC 5257.  There are no objective 
clinical findings by the examiner suggesting the Veteran has 
either subluxation or lateral instability in the right knee to 
warrant application of DC 5257.  Significantly, the April 2007 
examiner found no instability, no episodes of subluxation, and no 
locking episodes.  Similarly, there are no other medical findings 
in the VA treatment records that otherwise show clinical findings 
of subluxation or lateral instability.  So there is no objective 
clinical evidence of instability or subluxation.

Hypertension

The RO assigned an initial rating of 0 percent (i.e., 
noncompensable) for the Veteran's service-connected hypertension 
under the provisions of 38 C.F.R. § 4.104, DC 7101.  



DC 7101 provides a minimally compensable, 10 percent, rating 
where diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
requiring continuous medication for control.  
A higher 20 percent rating may be assigned if diastolic pressure 
is predominantly 110 or more, or systolic pressure predominantly 
200 or more.  
Diastolic pressure of 120 or more is rated even higher, as 40-
percent disabling.
A maximum 60 percent rating is warranted for diastolic pressure 
of 130 or more.  38 C.F.R. § 4.104, DC 7101.

The probative (competent and credible) medical and lay evidence 
of record does not indicate an initial rating higher than 0 
percent is warranted under the applicable rating criteria.  

On objective testing at the April 2007 VA examination, the 
Veteran's blood pressure readings were 116/77, 117/81, 114/79, 
108/79, 114/83, and 111/80.  Thus, the examination results show 
that his systolic pressure has not approached a level of 160 or 
more and his diastolic pressure was not shown to approach 100 or 
more.  Similarly, a review of blood pressure readings by VA 
treating providers reveals simply no readings that show any 
diastolic pressure of 100 or more or systolic pressure of 160 or 
more.  See VA outpatient treatment records, dated July 2008, 
August 2008, October 2008, March 2009, April 2010, and June 2010.
And even though he appears to be on continuous medication for 
control, there is no indication from his STRs that he had a 
history of diastolic pressure that was predominantly 100 or more.  
Thus, the probative medical evidence of record does not show 
blood pressure reading that would entitle the Veteran to a 
higher, compensable rating for hypertension.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101.



Fracture of the Great Right Toe

The Veteran's great right toe, residuals of fracture, has 
initially been rated at 0 percent under DCs 5199-5171.  
Concerning this disability, his specific diagnoses are not listed 
in the Rating Schedule.  Therefore, the RO assigned DC 5199 
pursuant to 38 C.F.R. § 4.27 (2010), which provides that unlisted 
disabilities requiring rating by analogy will be coded first by 
the numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2010).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 
5171, for amputation of the great toe.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
Diagnostic Code should be upheld so long as it is supported by 
explanation and evidence).  See also Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (indicating that any change in DC must 
be specifically explained).

Under the applicable criteria of 38 C.F.R. § 4.71a, DC 5171, a 10 
percent rating is assigned for amputation of a great toe without 
metatarsal involvement.  A 30 percent rating requires great toe 
amputation with removal of the metatarsal head.

Where the minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2010).

The combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2010).  

Other foot injuries are rated under 38 C.F.R. § 4.71a, 5284.  
Moderate foot injuries warrant a 10 percent rating; a 20 percent 
rating requires a moderately-severe foot injury; and a 30 percent 
rating requires a severe foot injury.  38 C.F.R. § 4.71a, 
DC 5284.



Words such as "moderate," "moderately severe" and "severe" are 
not defined in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  Use of 
terminology such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating. See 38 C.F.R. §§ 4.2, 4.6.

The probative (competent and credible) medical and lay evidence 
of record does not show that a rating higher than 0 percent is 
warranted under the applicable rating criteria.  Here, the 
Veteran reported to the April 2007 VA examiner that he has a 
history of constantly occurring pain at the right great toe for 
many years.  The examiner objectively found on physical 
examination that his right foot revealed tenderness over the 1st 
MTP joint area.  

However, there are no clinical findings during the period of the 
appeal, including on review of his VA treatment records, which 
show that the Veteran's right great toe was amputated, with or 
without removal of the metatarsal head.  So, there are simply no 
grounds to warrant a minimally compensable rating of 10 percent 
under 38 C.F.R. § 4.71a, DC 5171.  

Moreover, the Board concedes the Veteran's uncontradicted 
complaints of pain as competent and credible.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
38 C.F.R. § 3.159(a)(2).  Indeed, the examiner confirmed the 
Veteran has tenderness in his right great toe, apparently due to 
a diagnosis of status-post un-united right seasmoid bone 
fracture.  Nonetheless, the pain symptomatology by itself 
indicates only a mild, not a "moderate" foot injury, as 
required for a 10 percent rating under 38 C.F.R. § 4.71a, DC 
5284.  Since the above-mentioned VA examination report revealed 
no objective findings other than some tenderness, his right great 
toe disability is not analogous to a moderate foot injury under 
DC 5284.  And although there is deformity of marked pronation on 
the right foot, this is apparently attributable to the Veteran's 
pes planus (separately on appeal).  

In addition to the applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss due 
to pain or weakness to the extent that any such symptoms are 
supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  VAOGCPREC 9-98 held that DeLuca could apply to 
Diagnostic Code 5284 depending on the nature of the foot injury 
concerned.  However, the VA examination report notes that the 
Veteran does not have any limitation with standing and walking.  
And the symptoms and pain are noted to be relieved by corrective 
shoe wear.  This in turn precludes the assignment of a 
compensable rating under 38 C.F.R. §§ 4.40 and 4.45.  Id.  

Deviated Septum, Status Post Surgery

The Veteran's deviated septum, status post surgery, has initially 
been rated at a noncompensable (0 percent) rating, under the 
provisions of 38 C.F.R. § 4.97, DCs 6599-6502.  So, the Veteran's 
deviated nasal septum is analogously rated at the noncompensable 
level pursuant to Diagnostic Code (DC) 6502.  This diagnostic 
code provides a 10 percent rating for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  See 38 C.F.R. § 
4.97, DC 6502.

As background, during his last period of active duty, in February 
2007, the Veteran had a septoplasty surgical procedure performed 
to treat a previously diagnosed condition of nasal airway 
obstruction.  Significantly, though, it appears that this 
procedure was successful, since there has been no indication of 
continued nasal obstruction during any portion of the appeals 
period, which began from the March 2007 claim for service 
connection.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable rating for the Veteran's 
deviated nasal septum.  On physical examination, the April 2007 
VA examiner specifically found no nasal obstruction, no deviated 
septum, no partial loss of the nose, no partial loss of the ala, 
no scar and no disfigurement.  The examiner also detected no 
rhinitis and no sinusitis.
Also, an October 2008 VA treatment record shows a diagnosis of 
left maxillary sinus disease, based upon MRI results.  
Nonetheless, the MRI results did not confirm any indication of 
obstruction of the nasal passages on either side.  
So, during this period of the appeal, there is no objective 
medical evidence of 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side due to this 
service- connected disability.  See 38 C.F.R. § 4.97, DC 6502.

Since the Veteran's right knee DJD disability has never been more 
than 10 percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  Similarly, since the Veteran's 
hypertension, right great toe fracture, and deviated septum 
disabilities have never been more 0 percent disabling at any time 
since the effective date of service connection, the Board cannot 
"stage" these ratings.  Fenderson, 12 Vet. App at 125-26.  

II.  Analysis-Entitlement to Higher Disability Ratings for the 
Left Great Toe and Scar on the Left Forearm

The Board turns to the claims for higher disability ratings for 
respective disabilities of his left great toe and scar of the 
left forearm.  Where, as here, entitlement to compensation 
already has been established, and an increase in the disability 
rating is at issue, the present level of disability is the 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  


The relevant temporal focus for adjudicating an increased-rating 
claim is on the evidence concerning the state of the disability 
from one year before the claim was filed until VA makes a final 
decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Since the increased ratings claims were filed here 
in March 2007, the relevant period of the appeal is from March 
2006 to the present.

Hallux Valgus of the Left Great Toe

The Veteran's disability involving his left great toe has been 
rated under 38 C.F.R. § 4.71a, DC 5280, for unilateral hallux 
valgus.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  See also Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (indicating that any change in DC must 
be specifically explained).

There are two ways to obtain a 10 percent rating under this 
diagnostic code:  (1) hallux valgus operated with resection of 
the metatarsal head; or (2) severe with symptomatology equivalent 
to amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280.  The 
10 percent rating is the only disability rating provided under 
this code provision.

The April 2007 VA examiner specifically found no hallux valgus 
present.  Moreover, the VA examiner objectively noted that 
examination of the left foot reveals no tenderness, edema, 
atrophy, or disturbed circulation.  
So, here, there is simply no evidence of resection of the 
metatarsal head or symptomatology so severe it is equivalent to 
amputation.  This precludes the possibility of a minimally 
compensable, 10 percent rating under DC 5280.  

However, the Board also considers DC 5284, for other foot 
injuries, to determine whether this diagnostic code might provide 
the Veteran with a compensable rating.  
In that regard, it appears that the Veteran did not specifically 
complain of pain in the left great toe on examination, and the 
examiner also did not note any tenderness.  However, the Board 
notes that the Veteran is certainly competent to assert symptoms 
of pain.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. 
at310; and 38 C.F.R. § 3.159(a)(2).  But, the pain symptomatology 
by itself indicates only a mild, not a "moderate" foot injury, 
as required for a 10 percent rating under 38 C.F.R. § 4.71a, DC 
5284.  Since the above-mentioned VA examination report, as well 
as a review of the VA treatment records, show no edema, atrophy, 
or disturbed circulation of his left foot, the Board finds his 
left great toe disability is not analogous to a moderate foot 
injury under DC 5284.  VA treatment records also revealed no 
significant abnormalities that would warrant a compensable rating 
under DC 5284.  And although there is deformity of marked 
pronation on the left foot, this is apparently attributable to 
the Veteran's pes planus (separately on appeal).  

In addition to the applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss due 
to pain or weakness to the extent that any such symptoms are 
supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  VAOGCPREC 9-98 held that DeLuca could apply to 
Diagnostic Code 5284 depending on the nature of the foot injury 
concerned.  However, the VA examination report notes that the 
Veteran does not have any limitation with standing and walking.  
And the symptoms and pain are noted to be relieved by corrective 
shoe wear.  This in turn precludes the assignment of a 
compensable rating under 38 C.F.R. §§ 4.40 and 4.45.  Id.  

Scar on the Left Forearm

The Veteran currently has a noncompensable rating for the scar of 
the left forearm, under 38 C.F.R. § 4.118, DC 7805 (scars, 
other).  The applicable schedular criteria for skin disorders are 
set out in 38 C.F.R. § 4.118, DCs 7801-7805.  

The schedular criteria by which skin disorders are rated were 
recently revised, effective October 23, 2008, so that it more 
clearly reflects VA policies concerning the evaluation of scars.  
73 Fed. Reg. 54,708-54,712 (September 23, 2008).  
Because these modifications were expressly made applicable only 
to claims filed on or after the effective date, they do not 
appear pertinent to the pending claim.  Here, the Veteran's claim 
was received by VA in March 2007, so, clearly before the 
regulatory changes became effective.

Under the former regulations, a compensable disability rating is 
warranted for a scar that is deep or that causes limited motion 
in an area or areas exceeding 6 square inches (39 square 
centimeters) (DC 7801); for a superficial scar that does not 
cause limited motion but which covers an area of 144 square 
inches (929 sq. cm.) or greater (DC 7802); for an unstable, 
superficial scar (DC 7803); for a superficial scar that is 
painful on examination (DC 7804); or for a scar that causes 
limitation of function of the affected part (7805).  38 C.F.R. § 
4.118 (2008).  

But, here, the objective medical evidence does not show that the 
Veteran's left forearm scar manifests in an area of at least 39 
square cm.; is deep; unstable; is tender or painful on 
examination; or causes any limitation of motion or function.  
Rather, the April 2007 VA (QTC examiner) specifically found, on 
objective examination, that there was "no scar."  Therefore, 
the medical evidence does not warrant a compensable rating for 
this scar.

There is no basis to "stage" his ratings for his left great toe 
disability and left forearm scar under Hart because they have not 
been more disabling at any time since March 2006 (one year prior 
to filing his current claims).  

Lay Statements

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claims.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as the existence of pain, swelling, 
fatigue, knee giving way, etc.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Indeed, while he is competent to describe such 
symptoms, since they are capable of lay observation and 
experience, where, as here, there is such a marked contrast 
between his reported symptomatology and the objective clinical 
findings, the Board must determine which is more probative.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  And the Board finds that the objective evidence is 
more probative than his descriptions of the severity of his 
symptoms.  

The Board bases this determination partly on the notion that, if 
in fact his symptoms were as severe as alleged, including insofar 
as their frequency and duration, they would have been evident 
when examined, but they were not - certainly not to the level 
required for higher ratings for his right knee DJD, hypertension, 
right great toe fracture, left great toe hallux valgus, deviated 
septum, and left forearm scar disabilities.  

Moreover, as a layman, without the appropriate medical training 
and expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the severity 
of his service-connected disabilities.  Rather, these of 
necessity, require appropriate medical findings regarding the 
extent and nature of his right knee DJD (e.g., findings on range 
of motion and subluxation/instability), hypertension (e.g., blood 
pressure readings), right great toe fracture and left great toe 
hallux valgus (e.g., functional loss), deviated septum (e.g., 
obstruction of nasal passage), and left forearm scar (e.g., 
clinical assessments of adherence, superficiality, tenderness on 
palpation at examination, and area of scar).  

And since, for these reasons and bases discussed, the 
preponderance of the evidence is against his several claims, the 
benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
disabilities have markedly interfered with his ability to work, 
meaning above and beyond that contemplated by his schedular 
ratings for his right knee DJD (10 percent), hypertension (0 
percent), right great toe fracture (0 percent), left great toe 
hallux valgus (0 percent), deviated septum (0 percent), and left 
forearm scar (0 percent) disabilities.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  Indeed, 
the Veteran admitted at his personal hearing that he has been 
able to maintain employment as an ROTC teacher since his last 
separation from the military.  See August 2009 DRO hearing 
transcript at pages 2 and 15.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for his 
disabilities by the regular rating schedule.  His evaluation and 
treatment has been primarily on an outpatient basis, not as an 
inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 10 percent for DJD of 
the right knee is denied.

The claim for an initial compensable disability rating for 
hypertension is denied.

The claim for an initial compensable disability rating for 
residuals of a fracture of the great right toe is denied.

The claim for an initial compensable disability rating for a 
deviated septum, status post surgery, is denied.

The claim for a compensable disability rating for hallux valgus 
of the left great toe is denied.

The claim for a compensable disability rating for scar on the 
left forearm is denied.

REMAND

Entitlement to Service Connection for Neuritis of the Left Arm 
Radial Nerve

As relevant, a February 2003 rating decision that was not 
appealed previously considered and denied this claim.  That prior 
decision therefore became final and binding on the Veteran based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  
But this is no longer the case.

Importantly, following that decision, the Veteran finished 
another period of active duty in July 2007.  Accordingly, there 
is now another set of service treatment records (STRs) that were 
not previously on file at the time of that prior decision in 
February 2003.  Pursuant to 38 C.F.R. § 3.156(c)(1), any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed but were not associated with the 
claims file when VA first decided the claim, VA will reconsider 
the claim, notwithstanding paragraph (a) of the same section, 
i.e., 38 C.F.R. § 3.156(a) (which defines new and material 
evidence).  Relevant service department records include service 
records related to a claimed in-service event, injury, or 
disease.  38 C.F.R. § 3.156(c)(1)(i).  If service connection is 
eventually granted, reconsideration of a claim under this section 
preserves an effective date of the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later.  Id. at (c)(3).

Because service treatment records fall within the regulatory 
definition of 38 C.F.R. § 3.156(c)(1), the Veteran's previously 
denied claim should be reconsidered without requiring the 
submission of new and material evidence to reopen this claim, 
especially considering that this claim is now partly predicated 
on his additional, subsequent, service.



Before readjudicating this claim on its underlying merits, 
however, the Board first needs to have the Veteran undergo a VA 
compensation examination to obtain a medical nexus opinion 
regarding the nature and etiology of this claimed disability.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and 
Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

Although it is not entirely clear, there is the possibility the 
Veteran has a left arm nerve disorder.  The April 2007 VA (QTC) 
examiner did not find any evidence of nerve pathology of the left 
forearm.  On the other hand, the Veteran since has received 
recent VA outpatient treatment for continued complaints of 
chronic left elbow pain and numbness.  And following nerve 
conduction study (NCS) in June 2010 by VA treating providers, he 
received a diagnosis of lateral epicondylitis (tennis elbow), 
albeit indicating an otherwise normal left elbow.  So there is at 
least now some objective confirmation of a left arm nerve 
disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In the absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).



Under Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007), lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Here, the Veteran can easily observe that 
his left arm and elbow are painful and numb.  See Jandreau, 492 
F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 
and 38 C.F.R. § 3.159(a)(2).  

Moreover, the Veteran appears to indicate a history of left 
forearm pain dating back at least to his last period of service, 
and even perhaps to prior periods of active duty.  Indeed, at the 
time of his April 2007 VA examination, he reported that he had 
had pain in his left forearm for 22 years, which, if true, would 
date back to close to the time of his second period of active 
duty (beginning in 1986).  Because he is competent to report the 
onset of pain in service, or contemporaneous thereto, as this 
requires only personal knowledge, not medical expertise, as it 
comes to him through his senses, the examiner must specifically 
address the Veteran's claim of continuous pain and/or numbness in 
this arm dating back to his military service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not comment on the 
Veteran's report of 
in-service injury and instead relied on the absence of evidence 
in the Veteran's service treatment records (STRs) to provide a 
negative opinion). 

In this regard, STRs show that in June 1994 the Veteran was 
treated for a contusion and pain in his left arm.  A July 1994 
neurological consult report recorded his reported history of four 
months of left arm pain, with numbness and weakness, and 
proceeded to diagnose him with left forearm neuritis.  In August 
1994, X-rays showed a normal elbow.  Nonetheless, the August 1994 
service clinician diagnosed the Veteran with cervical nerve 
irritation and chronic epicondylitis of the left arm, which 
significantly is also his currently diagnosed disability of this 
same arm.  This latter diagnosis was repeated in a December 1994 
STR.  Also in December 1994, upon complaint of pain radiating 
from his shoulder to his left arm, an MRI of the cervical spine 
was performed showing "some atrophy" in the C5-C6 distribution 
and absent biceps reflex.

A January 1995 STR shows the Veteran fell on some ice, reinjuring 
his left elbow.  He was diagnosed with a contusion of this elbow.  
A February 1995 STR records his complaint of chronic left arm 
pain and determined he had progressive upper extremity pain.  
This STR shows a referral for a neurological "workup."  
However, the outcome of that referral (if it occurred) is 
unclear.

Nevertheless, there is no evidence of record contradicting the 
Veteran's lay statements of left arm pain and numbness beginning 
during his military service.  So he has submitted sufficient 
evidence to meet the relatively low threshold of the third 
McClendon element.  Indeed, this is satisfied by credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  See McClendon, 20 Vet. App. 
at 83.  Consequently, a VA medical examination and opinion are 
needed to determine whether his current left arm disorder is 
etiologically linked to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

When determining whether a VA examination is required under 
38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).



Entitlement to Service Connection for Bilateral Pes Planus (Flat 
Feet)

The Veteran acknowledges he has had flat feet for many years, 
indeed, reporting a history of 20 years of constant foot pain to 
the April 2007 VA examiner.  It is necessary, however, to obtain 
a VA compensation examination and opinion regarding the nature 
and etiology of his claimed flat feet.  See McLendon, 
20 Vet. App. 79.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles, 16 Vet. App. 370, 374-75 (2002).

The evidence of record raises a question of whether the Veteran 
had a pre-existing flat feet disorder.  In this regard, the 
September 1998 military entrance examiner observed the Veteran 
had mild, asymptomatic bilateral pes planus.  This was shortly 
before he began his third and final period of active duty in 
February 1999.

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  According to 38 C.F.R. § 
3.304(b) (2010), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the Veteran as medical 
history does not constitute a notation of such conditions, but 
will be considered together with all other material evidence in 
determining the question of when a disease or disability began.  
See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(July 16, 2003).  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.



The April 2007 VA (QTC) examiner diagnosed bilateral pes planus 
based upon clinical and X-ray findings, so reaffirmed the Veteran 
has this claimed disorder.  As such, there is no disputing he 
meets the first and perhaps most fundamental requirement for any 
service-connection claim, that is, have proof of the existence of 
the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.

Moreover, the Veteran appears to indicate a history of foot pain 
dating back at least to his last period of service, and even 
perhaps to prior periods of active duty.  Indeed, he testified 
that he has had pain and inflammation of his feet on account of 
his bilateral pes planus condition.  See DRO hearing transcript 
at pages 5 and 9.  Importantly, statements of continuous post-
service foot pain and flatness of feet are material to 
considerations of relation to service, since these are the types 
of symptoms that are capable of lay observation.  See Falzone v. 
Brown, 8 Vet. App. at 403.  Because the Veteran is competent to 
report the onset of foot pain in service, as this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses, the examiner must specifically address the 
Veteran's claim of a chronic worsening of his flat feet while in 
service, as indicated by his increasing pain.  Dalton, 21 Vet. 
App. at 23.  If, as here, a pre-existing disability is noted upon 
entry into service, he cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that case, 
§ 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Independent medical evidence is needed to support a finding that 
a pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere 
temporary or intermittent flare-ups of a pre-existing injury 
or disease during service are insufficient to be considered 
"aggravation in service", unless the underlying condition, 
itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
held that the presumption of aggravation does not attach even 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.  

Although the STRs for the last period of active duty (February 
1999 to July 2007) appear to be silent regarding any permanent 
worsening of his flat feet condition, there is also no evidence 
of record contradicting his lay statements of now experiencing 
more pain.  Id.  So a VA medical examination and opinion are 
needed to determine whether his bilateral pes planus pre-existed 
his entry into service and, if so, whether his service (and 
specifically from February 1999 to July 2007) aggravated any pre-
existing bilateral pes planus.

According to medical literature and precedent cases, pes planus 
may be congenital or the result of trauma (traumatic).  Generally 
speaking, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Quirin v. 
Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  See also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

In VAOPGCPREC 82-90, VA's General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated that 
support for this position could be found in VA regulations 
themselves, noting that sickle cell anemia, although a familial 
disease, was included for rating purposes in the Schedule for 
Rating Disabilities.



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Schedule a VA compensation 
examination to determine the nature and 
etiology of the Veteran's claimed left arm 
nerve disorder.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending 
claim.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical and other history.

Based on a comprehensive review of the 
claims file and objective clinical 
evaluation, the examiner is asked to 
clarify all current left arm neurological 
disorders by specifying the present 
diagnoses.  And assuming there is a 
present diagnosis of a 
left arm neurological disability - 
including especially epicondylitis (tennis 
elbow), the examiner is then asked to 
provide an opinion as to the likelihood 
(very likely, as likely as not, or 
unlikely) that any current left arm nerve 
disorder is related to or dates back to 
the Veteran's military service.

Note also that the Veteran is competent 
even as a layman to report the onset of 
left arm pain and numbness in service and 
to having continued to experience these 
and other symptoms since service, as this 
requires only personal knowledge and 
experience, not medical expertise, as it 
comes to him through his senses.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and, instead, relied on the 
absence of evidence in the Veteran's 
service treatment records to provide a 
negative opinion).  That said, however, 
his testimony concerning this also must be 
considered in light of the medical and 
other evidence of record to determine 
whether his lay testimony is also credible 
(a factual determination) to resultantly 
have probative value.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

So for purposes of this opinion, the 
examiner is asked to consider whether any 
currently diagnosed condition is of the 
type that might result from the type of 
disease or injury the Veteran says was 
incurred in service, also considering the 
documented complaints and diagnosis he 
received while in service.

But the term "as likely as not" (at least 
50 percent probability) does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.



2.	Also schedule a VA examination for a 
medical nexus opinion concerning the 
etiology of the Veteran's bilateral pes 
planus (flat feet).  He is hereby advised 
that failure to report for this scheduled 
VA examination, without good cause, may 
have adverse consequences on this pending 
claim.  The examination should include all 
necessary diagnostic testing or 
evaluation.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical and other history.  Based on a 
comprehensive review of the claims file, 
as well as the current examination of the 
Veteran, the examiner is asked to first 
confirm the Veteran has bilateral pes 
planus.  Assuming he does, the examiner 
must also provide an opinion as to 
following:

(A)	Did the Veteran clearly and 
unmistakably have flat feet prior to 
beginning his last period of military 
service in February 1999?  In other words, 
is it a congenital or developmental defect 
that necessarily pre-dated his military 
service?

(B)	If he did, is there also clear and 
unmistakable evidence this pre-existing 
condition was not aggravated during or by 
his military service from February 1999 to 
July 2007, that is, beyond its natural 
progression?



Because the Veteran is competent to report 
the onset of foot pain in service, as this 
requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's claim 
of a chronic worsening of his flat feet 
while in service, as indicated by his 
increasing pain.  Dalton, 21 Vet. App. at 
23.  That said, however, his testimony 
concerning this also must be considered in 
light of the medical and other evidence of 
record to determine whether his lay 
testimony is also credible (a factual 
determination) to resultantly have 
probative value.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3.	Then readjudicate these remaining 
claims in light of any additional 
evidence.  If these remaining claims are 
not granted to the Veteran's satisfaction, 
send him an SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


